Bullard, J.,

delivered the opinion of the court.
This action was brought to effect a final settlement' of a partnership concern, which existed for a short time between the plaintiff and the two defendants. One of the defendants confessed judgment, and was then used by the plaintiff as a witness against the other. We have not, upon reflection, thought it necessary to decide upon a bill of exceptions.in the record, touching his competency, inasmuch as the other evidence before us, particularly .the books of the firm, is sufficient to enable us to judge of the correctness of the judgment below.
The question as to the amount due to the plaintiff, was one gf fact. The court below came to the conclusion from an examination of the books, from which we have extracts before us, not contested, that the plaintiff was entitled to a judgment for about three hundred dollars. He was Ai,, , _ charged with any part of the brokerage upon the sale of slaves, and it appears that he withdrew money occasionally from the concern, for which he is charged. The evidence , , , ° before us does not enable us to say that the court erred in its conclusions on the matter of fact.
*114It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.